916 So. 2d 123 (2005)
STATE ex rel. William Henry Walker BLAKE
v.
STATE of Louisiana.
No. 2004-KH-3112.
Supreme Court of Louisiana.
November 28, 2005.
In re Blake, William Henry Walker;  Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. B, Nos. 265583, 272137, 272139; to the Court of Appeal, Third Circuit, No. KH 04-01289.
Writ granted in part; otherwise denied. If it has not done so already, the district court is ordered to supply relator with a *124 copy of his sentencing transcripts. In all other respects, the application is denied.